Citation Nr: 0119299	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  96-42 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for varicose veins


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that the veteran had requested a hearing in 
this case.  By VA letter dated in February 2001, the veteran 
was notified that he was scheduled for a hearing in March 
2001.  The veteran was informed of the time, date, and place 
of the hearing.  The notification letter was sent to the 
veteran's address of record, and was not returned as 
undeliverable, but the veteran did not appear at that 
hearing.  There are no other outstanding hearing requests of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that the 
veteran's varicose veins are causally related to an incident 
of his active service.


CONCLUSION OF LAW

Vericose veins were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp.); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he was treated for varicose veins 
during active service, and that he still suffers from 
varicose veins. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board notes that in a January 2001 letter 
from the RO to the veteran, the RO informed the veteran of 
this new law.  The RO indicated that his case had been 
reviewed to ascertain whether the requirements of the new law 
were met.  The RO determined that the veteran's appeal 
complied with the VCAA, and that the case was ready for 
review by the BVA.  The Board has also reviewed the veteran's 
appeal in light of the VCAA, and finds that the law has been 
satisfied.  In that regard, the RO has informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate his claim.  Although numerous 
attempts to locate the veteran's service medical records were 
unsuccessful, the RO was able to obtain some reconstructed 
data.  The veteran was provided a VA examination in February 
1996, and an addendum to that examination was provided in 
November 1996, which addresses the issue on appeal.  The 
Board is unaware of any relevant outstanding records in this 
case.  Under the circumstances, the Board finds that the duty 
to assist has been satisfied, and no useful purpose would be 
served by remanding this case to the RO for additional 
development.  As such, the Board will proceed with appellate 
disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the veteran's original claim for service connection, 
received in December 1995, he claimed that he had 
"circulation problems" of the legs.  In his notice of 
disagreement, received in August 1996, he maintained that he 
"was treated for trench foot and for varicose veins when 
[he] was hospitalized in Germany in 1945."  The veteran's 
service medical records are not of record, despite attempts 
by the RO to obtain those records.  According to a June 1996 
RO Administrative Decision, it was determined that attempts 
to locate the veteran's service medical records were 
unsuccessful.  The Board notes that the record reflects at 
least three requests to the National Personnel Records Center 
for the veteran's service medical records, but at most, only 
the veteran's Separation Qualification Record has been 
located.  The RO contacted the Surgeon General's Office, 
Department of the Army, for any information on hospital 
admissions.  In an August 1996 response, it was noted that 
the veteran had been hospitalized in December 1944 for trench 
foot and cold injury.  However, the record is silent as to 
any information on hospitalization for varicose veins. 

Following service separation, in February 1996, the veteran 
underwent a VA examination for diseases of the arteries and 
veins.  At that time, the veteran complained of vericosities 
in both legs, the left being worse than the right, which had 
existed for many years.  He also complained of leg and foot 
pain associated with prolonged standing and walking.  The 
examination revealed venous stasis changes with vericosities 
and telangiectasia, some loss of hair, tinea pedis, some 
eczematous patches on the left foot, and a slightly cool skin 
temperature at the feet.  The examining physician diagnosed 
vericosities of both legs, the left worse than the right, 
with venous stasis changes.  A November 1996 addendum to that 
examination indicated that the veteran's varicosities were 
not related to the veteran's trench foot and cold injury 
incurred during service.  

In January 2000, the veteran was examined at the Johnston 
Medical Clinic, for the purpose of evaluation for placement 
in a nursing home.  It was noted that he had "minimal 
vericosities."  There is no other medical evidence of record 
addressing the veteran's claimed disability.

The Board has thoroughly reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
claim for entitlement to service connection for varicose 
veins, and the appeal is denied.  Although the veteran's 
service medical records are unavailable, see O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed), the Board finds that the remaining 
evidence in this case simply does not support the veteran's 
claim.  Even presuming that the veteran had been treated for 
varicose veins during service, the record is entirely 
negative of any evidence of continuous treatment for varicose 
veins since the time of the veteran's separation from service 
in 1946, until the present time.  The veteran did not file a 
claim for service connection for varicose veins until 
December 1995, almost 50 years following service separation.  
Shortly following receipt of that claim, the veteran was 
afforded a VA examination in connection with his claim for 
service connection.  While the veteran was diagnosed with 
varicosities of both legs, the examiner did not indicate that 
the veteran developed this disorder during his military 
service, or as a result of his military service.  Moreover, 
the examiner was specifically asked to offer an opinion as to 
whether the veteran's claimed condition was causally related 
to his service-connected trench foot and/or cold injury, but 
the examiner found no such relationship.  

The Board acknowledges the veteran's contentions that he was 
hospitalized for trench foot and varicose veins while in 
service, and that he currently has varicose veins.  However, 
as the veteran has no apparent medical expertise or training, 
his statements alone are not enough to establish the presence 
of a current disability, or the etiology or causation of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Rather, medical evidence is needed on this point.  
In the present case, the record contains no supporting 
medical evidence that the veteran's varicose veins began 
during his active service or are in any way related to his 
service.  Rather, the first indication of record that the 
veteran was diagnosed with varicose veins was 50 years 
following service separation, and there is no medical opinion 
or evidence relating this present disorder to the veteran's 
active service.  

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
varicose veins.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit of the doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for varicose veins is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

